


EXHIBIT 10.4
ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT




For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, STEADFAST ASSET HOLDINGS, INC., a California corporation
(“Assignor”), hereby assigns to SIR WINDSOR ON THE RIVER, LLC, a Delaware
limited liability company (“Assignee”), all of Assignor's rights and obligations
under and in regard to that certain Purchase and Sale Agreement and Joint Escrow
Instructions dated October 21, 2011 (as may be amended, the “Purchase
Agreement”), between Windsor on the River, LLC (“Seller”) and Assignor for the
purchase and sale of that certain real property located in Cedar Rapids, Iowa,
as more particularly described in Exhibit A attached hereto (the “Property”).


Assignee hereby agrees to and shall assume, perform and be fully responsible for
the performance of all of the obligations of Assignor under the Purchase
Agreement.


All of the provisions, covenants and agreements contained in the Assignment
shall extend to and be binding upon the respective legal representatives,
successors and assigns of Assignor and Assignee. This Assignment represents the
entire agreement between Assignor and Assignee with respect to the subject
matter of the Assignment , and all prior or contemporaneous agreements regarding
such matters are hereby rendered null and void and of no force and effect.


(SIGNATURES APPEARS ON FOLLOWING PAGE)








--------------------------------------------------------------------------------




WITNESS THE EXECUTION HEREOF, as of this December 1, 2011.




ASSIGNOR:


STEADFAST ASSET HOLDINGS, INC.,
a California corporation


By:    /s/ Ana Marie del Rio


Name:    Ana Marie del Rio


Title:    Vice President


ASSIGNEE:


SIR WINDSOR ON THE RIVER, LLC
an Delaware limited liability company


By:     Steadfast Income Advisor, LLC,
a Delaware limited liability         
company, its Manager
                            
                        
By:    /s/ Rodney F. Emery


Name:    Rodney F. Emery


Title:    CEO and President


















--------------------------------------------------------------------------------




Exhibit A


DESCRIPTION OF THE LAND




That certain real property described as:


Real property in the City of Cedar Rapids, County of Linn, State of Iowa,
described as follows:
Lot 1 of Windsor-on-the-River First Addition to Cedar Rapids, Iowa, and Lot 2
and Lot 3 of Windsor-on-the-River Second Addition to Cedar Rapids, Iowa, and Lot
4 of Windsor-on-the-River Third Addition to Cedar Rapids, Iowa, and Lot 5 of
Windsor-on-the-River Fourth Addition to Cedar Rapids, Iowa; all in Linn County,
Iowa




